Citation Nr: 1232356	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an abdominal scar, claimed as a residual of a splenectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from August 1955 to October 1957.  

This case was previously before the Board of Veterans' Appeals (Board) in November 2010 and May 2012.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for an abdominal scar, claimed as a residual of a splenectomy.  Thereafter, the case was returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record shows that the scar in the Veteran's right lower abdomen is the result of surgery in service.


CONCLUSION OF LAW

A right lower abdominal scar is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to notify and assist him in the development of the issue of entitlement to service connection for an abdominal scar, claimed as a residual of a splenectomy.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In March 2008, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application for service connection.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In March 1985, in conjunction with previous claims of entitlement to service connection for disabilities other than the residuals of a splenectomy, the RO attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC).  However, the NPRC informed VA that the service treatment records, if they were in NPRC's possession, were likely destroyed in a 1973 fire at that facility.  In April 2008, the Veteran reported that he had no other information or evidence to submit in support of his claim.  In May 2008, the NPRC stated that no sick reports were available and no morning reports were located showing those sick and/or injured in the Veteran's unit.  The NPRC also stated that neither the Veteran's treatment records, nor his records of sick/injured individuals were found.  In June 2008, the RO made a formal finding that the Veteran's service treatment records and alternate sources for service records were unavailable.  In July 2008, the RO requested that he provide any of his service personnel records he might have in his possession.  In September 2008, the NPRC confirmed that the Veteran's service records, including his separation document, had been destroyed in the 1973 fire at its facility.  In September 2008, the RO made a formal finding that the Veteran's service personnel records, including his separation document were unavailable and that his records could not be reconstructed.  

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the United States Court of Appeals for Veterans Claims declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

Where the claimant's service treatment records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service treatment records are missing.  A non-exhaustive list of documents that may be substituted for service treatment records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  VA Adjudication Procedure Manual, Manual M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 27.b.  In a March 2008 letter, the RO informed the Veteran of those alternative sources of evidence.  
In developing the record, VA obtained or ensured the presence of reports, dated in January and September 2008 from S. A. L., M.D.; records reflecting the Veteran's treatment from February 2008 to March 2012; lay statements from longtime friends, received in March 2008, which attest to the Veteran's good character; an October 2008 letter from the Veteran's wife and a June 2009 letter from A. R., a lifelong friend; the transcript of the October 2010 video conference hearing with the undersigned Veterans Law Judge; and opinions from VA physicians in December 2010 and February and November 2011.  
In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.   38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2011).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During his August 2008 hearing before the undersigned Veterans Law Judge, the Veteran testified that in service, he was injured playing football and that he developed swelling on his right side which required surgery.  He stated that he has experienced pain in the scar since that time and that service connection for the surgical scar is, therefore, warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be allowed.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he was injured while playing football in service and that he developed swelling on his right side which required surgery.  Similarly, lay persons who knew the Veteran prior to and after service, such as his wife and A. R., a lifelong friend, are competent to report that the Veteran did not have any surgical scars prior to service but did upon his return from service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As lay persons, however, neither the Veteran, nor those who have submitted statements on his behalf, are qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the available medical evidence shows that the Veteran has a surgical scar on his right lower abdomen.  While the Veteran maintains that it was the result of a splenectomy following a football injury in service, multiple VA physicians have stated that the anatomical location of the scar is not consistent with a splenectomy.  Rather, they agree that it is more consistent with an appendectomy.  They further agree that the scar is not productive of disability, that is, it is not objectively painful and there is no evidence that it is productive of any breakdown or limitation of function.  Nevertheless, there is no disagreement that a surgical scar is present in the Veteran's right lower abdomen.  The only evidence as to the time of onset comes from the Veteran, his wife, and A. R., a lifelong friend.  They state, quite simply, that the scar was not present prior to service but was after the Veteran's return from service.  Not only are they in a position to know when the scars were first present, they are competent to make such an observation.  Indeed, there is no evidence to the contrary.  In addition, there is absolutely no evidence on file suggesting that surgery was done in service to ameliorate a pre-service condition.  Therefore, the Board finds that on balance, the surgical scar in the Veteran's right lower abdomen was the result of surgery during service.  At the very least, there is an approximate balance of evidence both for and against the claim.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, service connection for a right lower abdominal surgical scar is warranted. 

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a surgical scar in the Veteran's right lower abdomen is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


